Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is in response to the election filed on 03/08/2021. Group I, claims 1-7 and 15-20, drawn to a MOSFET device, was elected without traverse. Claims 8-14 have been canceled and new claims 21-27 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6-7, 15-18, 20-24 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meiser et al. (Pub. No. US 2018/0277637 A1), herein Meiser.
	Regarding claim 1, Meiser discloses a MOSFET device (Meiser: paragraph [0042]), comprising: a structural body 132 of semiconductor material having a first type of conductivity, the structural body having a first side and a second side opposite to one another along an axis; a body region 120, of a second type of conductivity opposite to the first type of conductivity, which extends in the structural body at the first side; a source region 110, having the first type of conductivity, which extends on the body region; a trench gate 150/155 which extends in the structural body starting from the first side and entirely through the body region and the source region; and a shielding region 140, having the second type of conductivity, which extends in the structural body starting from an end of the trench gate, which faces the second side of the structural body, towards the second side of the structural body (Meiser: Figs. 1-9B and paragraphs [0058]-[0107]).  
	Regarding claim 2, Meiser discloses the MOSFET device according to claim 1, wherein the trench gate comprises a gate electrode 155 of conductive material and a gate dielectric 153 of insulating material which extends between the gate electrode and the structural body and electrically insulating the gate electrode and the structural body from one 
	Regarding claim 3, Meiser discloses the MOSFET device according to claim 1, wherein the shielding region is aligned to the trench gate along the axis (Meiser: Figs. 1-9B and paragraphs [0058]-[0107]).  
	Regarding claim 4, Meiser discloses the MOSFET device according to claim 1, wherein the shielding region has, in a first plane orthogonal to the axis, an extension equal to or smaller than an extension, in a second plane parallel to the first plane, of the trench gate (Meiser: Figs. 1-9B).  
	Regarding claim 6, Meiser discloses the MOSFET device according to claim 1, further comprising: a source electrode 310, which extends in the structural body on the first side, in direct electrical contact with the source region and the body region; and a drain electrode 320 electrically coupled to the second side of the structural body (Meiser: Figs. 1-9B and paragraphs [0083]-[0085]).  
	Regarding claim 7, Meiser discloses the MOSFET device according to claim 1, wherein said semiconductor material is silicon carbide (Meiser: Figs. 1-9B and paragraphs [0003]-[0004]).  
	Regarding claim 15, Meiser discloses a silicon carbide MOSFET device, comprising: a silicon carbide body 132 having a first type of conductivity, the silicon carbide body having a first side and a second side opposite to one another; a body region 120, of a second type of 
	Regarding claim 16, Meiser discloses the MOSFET device according to claim 15, wherein the trench gate comprises a gate electrode 155 of conductive material and a gate dielectric 153 of insulating material which extends between the gate electrode and the silicon carbide body and electrically insulating the gate electrode and the silicon carbide body from one another, said shielding region extending in contact with the gate dielectric (Meiser: Figs. 1-9B and paragraphs [0048]-[0060]).
	Regarding claim 17, Meiser discloses the MOSFET device according to claim 15, wherein the shielding region is aligned to the trench gate along a plane perpendicular to the first and second sides (Meiser: Figs. 1-9B and paragraphs [0058]-[0107]).  
	Regarding claim 18, Meiser discloses the MOSFET device according to claim 15, wherein the shielding region has, in a first plane parallel to the first and second sides, an extension equal to or smaller than 
	Regarding claim 20, Meiser discloses the MOSFET device according to claim 15, further comprising: a source electrode 310, which extends in the silicon carbide body on the first side, in direct electrical contact with the source region and the body region; and a drain electrode 320 electrically coupled to the second side of the silicon carbide body (Meiser: Figs. 1-9B and paragraphs [0083]-[0085]).  
	Regarding claim 21, Meiser discloses a device, comprising: a structural body 132 having a first conductivity type; a body region 120 on the structural body, the body region having a second conductivity type different than the first conductivity type; first and second source regions 110 on the body region, the first and second source regions having the first type of conductivity; a first trench gate 150/155 extending through the first source region, the body region, and at least partially into the structural body; a second trench gate 150 extending through the second source region, the body region, and at least partially into the structural body; a contact trench 155-1571 extending at least partially into the body region, the contact trench disposed laterally between the first source region and the second source region; a first shielding region 140 having the second conductivity type, the first shielding region disposed in the structural body at an end of the first trench gate; and a second shielding region 140 having the second conductivity type, the second shielding region disposed 
	Regarding claim 22, Meiser discloses the MOSFET device according to claim 21, wherein each of the first and second trench gate includes a respective a gate electrode 155 and a gate dielectric 153 which extends between the gate electrode and the structural body and electrically insulates the gate electrode and the structural body from one another (Meiser: Figs. 1-9B and paragraphs [0048]-[0060]).   
	Regarding claim 23, Meiser discloses the MOSFET device according to claim 21, wherein the first and second shielding regions are respectively aligned to with the first and second trench gates (Meiser: Figs. 1-9B and paragraphs [0058]-[0107]).  
	Regarding claim 24, Meiser discloses the MOSFET device according to claim 21, wherein the first shielding region has a thickness that is less than a thickness of the first trench gate, and the second shielding region has a thickness that is less than a thickness of the second trench gate (Meiser: Figs. 1-9B).  
	Regarding claim 26, Meiser discloses the MOSFET device according to claim 21, further comprising: a source electrode 310 on the body region, the source electrode contacting the first and second source regions and the body region; and a drain electrode 320 electrically on the structural body, the structural body between the drain electrode and the body region (Meiser: Figs. 1-9B and paragraphs [0083]-[0085]).  
	Regarding claim 27, Meiser discloses the MOSFET device according to claim 26, further comprising: a first dielectric region 210 on the first source region and the first trench gate; and a second dielectric region 210 on the second source region and the second trench gate, wherein the source electrode contacts the first and second dielectric regions and extends into the contact trench (Meiser: Figs. 1-9B and paragraphs [0083], [0102]).  

Claims 1-2 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (Pub. No. US 2018/0366569 A1), herein Zeng.
	Regarding claim 1, Zeng discloses a MOSFET device (Zeng: paragraph [0004]), comprising: a structural body of semiconductor material having a first type of conductivity, the structural body having a first side and a second side opposite to one another along an axis; a body region 144, of a second type of conductivity opposite to the first type of conductivity, which extends in the structural body at the first side; a source region 142, having the first type of conductivity, which extends on the body region; a trench gate 110 which extends in the structural body starting from the first side and entirely through the body region and the source region; and a shielding region 146, having the second type of conductivity, which extends in the structural body starting from an end of the trench gate, which faces the second side of the structural body, towards the 
	Regarding claim 2, Zeng discloses the MOSFET device according to claim 1, wherein the trench gate comprises a gate electrode 122 of conductive material and a gate dielectric of insulating material which extends between the gate electrode and the structural body and electrically insulating the gate electrode and the structural body from one another, said shielding region extending in contact with the gate dielectric (Zeng: Figs. 1, 12(A)-14(B) and paragraphs [0034]-[0072]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser.
	Regarding claims 5, 19 and 25, Meiser in paragraph [0002] and [0101] says  “…There is a need for further increasing the voltage blocking capability and for improving avalanche ruggedness of semiconductor devices without or with only low adverse impact on the current rating and on-state resistivity...Deep shielding regions 140 in combination with more heavily doped current spread zones 132 may result in a lateral compensation structure that facilitates further reduction of the on-state resistance…” but does not specifically say the structural body has a concentration of dopant species of the first type of conductivity such as to bestow on the structural body a resistivity of between 6.25 Ω-cm and 0.125 Ω-cm, and wherein the shielding region has a concentration of dopant species of the second type of conductivity such as to bestow on the shielding region a resistivity of between 2.5 10-1 Ω-cm and 6.5 10-3 Ω-cm. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

March 13, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813